Citation Nr: 0014576	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  99-00 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for a scar of the 
left upper lip.

2.  Entitlement to a compensable rating for bilateral 
defective hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1973 to 
January 1981 and from August 1983 to July 1996.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a July 1997 rating decision by the Pittsburgh, 
Pennsylvania RO that granted service connection for a scar of 
the left upper lip and bilateral defective hearing, each 
evaluated as 0 percent disabling effective August 1996.


FINDINGS OF FACT

1.  The veteran's service-connected scar of the left upper 
lip is not more than slightly disfiguring; the scar is 
asymptomatic and causes no interference with function..

2.  From August 1996, the veteran has had level I and level 
III hearing in the right ear and level I and level II hearing 
in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a scar of the 
left upper lip have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.31, 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805 (1999).

2.  The criteria for a compensable rating for bilateral 
defective hearing have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 
Tables VI and VII, Diagnostic Code 6100 (prior to and 
effective June 10, 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran had active service from December 1973 to January 
1981, and from August 1983 to July 1996.  Available service 
medical records note no complaints or findings of a scar of 
the left upper lip.  Service medical records note that the 
veteran was seen on numerous occasions with complaints of 
hearing problems.  A March 1996 retirement examination report 
notes that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
40
45
45
LEFT
25
35
35
40
55

No speech audiometry data were associated with the March 1996 
retirement examination.

In August 1996, the veteran submitted claims for service 
connection for a scar of the left upper lip and for bilateral 
defective hearing.

A March 1997 VA special scars examination report notes the 
presence of a number of scars, including one on the left 
upper lip.  The veteran reported that he got the scar on his 
upper lip as a result of a tank accident in service.  The 
examiner noted that the scar was the same color as the skin.  
The examiner further noted that the scar was superficial and 
was not adhered to the subcutaneous tissue.  There was no 
keloid formation and no ulceration.  Vascular supply was 
normal.  The examiner stated that the scar caused no 
limitation of function.  A picture of the veteran's scar is 
included with the examination report.

On VA audiological examination in April 1997, pure tone 
thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
20
25
15
20
LEFT
20
20
45
50
34

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 88 percent in the left ear.

A July 1997 rating decision granted service connection for 
both a scar of the left upper lip and bilateral defective 
hearing, and assigned noncompensable ratings for each 
disability, effective August 1996.  In June 1998, 
communication was received from the veteran that was 
construed by the RO as expressing disagreement with the 
assigned ratings.

In the June 1998 notice of disagreement, the veteran reported 
wearing hearing aids in both ears.

A July 1998 VA special scars examination report notes the 
veteran's history of a scar on his left upper lip for ten to 
fifteen years.  The veteran indicated that he got the scar 
during his military service in Europe, when he got cut on the 
hatch of a tank.  He reported that the scar was currently 
asymptomatic.  Examination revealed a 2-centimeter linear 
scar, running from the left nostril to the left upper 
vermilion border.  There was no extension into the oral 
mucous membrane.  The scar was healed, dry, clean and intact.  
The area around the scar was nontender.  There were no areas 
of breakdown of the skin, but there was depression with the 
scar.  There was no keloid formation.  This was noted by the 
examiner to cause "minimal disfigurement" and no 
dysfunction.  The examiner stated that the veteran "has a 
scar which is healed and intact.  There is no dysfunction or 
limitation to his daily routine."


On VA audiological examination in October 1998, pure tone 
thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
20
25
15
20
LEFT
20
25
35
50
32.5

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.

Analysis

The veteran contends that his service-connected scar of the 
upper lip and bilateral defective hearing are more disabling 
than currently evaluated.  Initially, the Board finds that 
the veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107.  That is, he has submitted claims that 
are plausible-capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In addition, VA has 
a duty to acknowledge all regulations which are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In cases where the original 
rating assigned is appealed, consideration must be given to 
whether the veteran deserves a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Scar of the Left Upper Lip

The veteran's service-connected scar is currently evaluated 
under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 
7800, pertaining to disfiguring scars of the head, face or 
neck.  Under Diagnostic Code 7800, a noncompensable rating is 
warranted where the scars are slightly disfiguring.  A 10 
percent evaluation requires moderately disfiguring scars of 
the head, face, or neck.  A 30 percent evaluation requires 
severely disfiguring scars of the head, face, or neck, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles.  A 50 percent evaluation requires 
completely disfiguring scars of the head, face, or neck or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800.

The evidence of record shows that the veteran has a scar on 
his left upper lip that is slightly disfiguring.  
Specifically, a July 1998 VA examination report characterizes 
the 2-centimeter scar as causing "minimal disfigurement."  
The scar was described as healed, dry, clean and intact.  A 
March 1997 VA examination report characterizes the scar as 
"superficial," and the same color as the skin.  Both 
examination reports note that the scar causes no limitation 
of function.  The findings reported in the VA examination 
reports or record lead the Board to conclude that the 
veteran's disability is not more than "slightly disfiguring" 
as contemplated by Diagnostic Code 7800.  To obtain a higher 
rating of 10 percent, moderate disfigurement would have to be 
shown.  See Diagnostic Code 7800.  Clearly, this has not been 
shown in the case at hand.

In the alternative, superficial scars may be rated at 10 
percent when poorly nourished with repeated ulceration, or 
when tender and painful on objective demonstration.  
Diagnostic Codes 7803, 7804.  Other scars may be rated on 
limitation of function of the part affected.  Diagnostic Code 
7805.  In every instance where the schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

In this case, none of the examinations of record have shown 
that the scar is anything but well-healed; nor has any pain 
or tenderness been objectively demonstrated.  Moreover, it 
has specifically been noted that the scar causes no 
limitation of function of the lip.  Accordingly, a 
compensable evaluation would not be in order under the cited 
diagnostic codes.  Accordingly, the Board concludes that, 
that even with consideration of 38 C.F.R. § 4.7, the criteria 
for compensable ratings for a scar of the left upper lip are 
not met.  The Board also has considered whether the veteran 
is entitled to a "staged" rating for his service-connected 
scar, as prescribed by in Fenderson.  However, the rating 
described above reflects the greatest degree of disability 
shown by the record; thus, a staged rating is not for 
application.

Bilateral Defective Hearing

Historically, the veteran was originally granted service 
connection for bilateral hearing loss in July 1997.  A 
noncompensable rating was assigned, effective in August 1996, 
and the veteran appealed this initial rating.

At the outset, the Board notes that effective June 10, 1999, 
during the pendency of this appeal, the VA's Ratings 
Schedule, 38 C.F.R. Part 4, was amended with regard to 
evaluating hearing impairment and other diseases of the ear.  
64 Fed. Reg. 25208, 25209 (1999) (codified at 38 C.F.R. §§ 
4.85-4.87).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Although the RO did not consider the change in 
regulation, the Board concludes that this is not prejudicial 
as the change in regulation was not a substantive change 
regarding the portion of the regulations pertinent to this 
veteran's claim.  Consequently, the change has no effect on 
the outcome of this claim.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995).  Furthermore, the Board would emphasize that 
the revised criteria apply prospectively from June 10, 1999.  
The Board finds, therefore, that it may proceed with a 
decision in this case without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the rating schedule 
establishes 11 auditory acuity levels, designated from Level 
I for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Codes 6100 to 6110 (1999 in 
effect prior to June 10 1999; and under Code 6100 using 
comparable and appropriate Tables as specified under 38 
C.F.R. §§ 4.85 and 4.86, as revised effective from June 10, 
1999).

In this case, the results listed above of the VA audiograms 
conducted in April 1997 and October 1998 indicate that the 
veteran's hearing loss is properly evaluated as zero percent 
disabling.

Analyzing the results of the most recent (1998) audiogram, 
based on a 92 percent speech recognition score and a 20-
decibel average puretone threshold in the right ear, Table VI 
indicates a designation of Level "I" for the right ear.  
Based on an 92 percent speech recognition score and a 32.5-
decibel average puretone threshold, Table VI indicates a 
designation of Level "I" for the left ear.  When applied to 
Table VII, the numeric designations of "I" for the both ears 
translate to a zero percent evaluation.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

Analyzing the results of the 1997 audiogram, based on a 80 
percent speech recognition score and a 20-decibel average 
puretone threshold in the right ear, Table VI indicates a 
designation of Level "III" for the right ear.  Based on an 88 
percent speech recognition score and a 34-decibel average 
puretone threshold, Table VI indicates a designation of Level 
"II" for the left ear.  When applied to Table VII, the 
numeric designations of "II" for the better ear and "III" 
for the poorer ear also translate to a zero percent 
evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board acknowledges the veteran's complaints that his 
hearing loss is more disabling than currently evaluated.  
While there is no dispute in this case that the veteran does 
have a hearing loss in each ear, the overall severity of such 
hearing loss falls short of meeting the criteria for a 
compensable rating.  The Board has no discretion in this 
regard and must predicate its determination on the basis of 
the preponderance of the evidence extracted from the 
audiology studies on record.

For the foregoing reasons, the Board concludes that the 
evidentiary record does not support a grant of a compensable 
evaluation for bilateral hearing loss with application of all 
pertinent governing criteria.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.87a, 
Diagnostic Code 6100 (1999).


ORDER

Entitlement to a compensable rating for a scar of the left 
upper lip is denied.

Entitlement to a compensable rating for bilateral defective 
hearing is denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals


 



